

113 S1702 IS: Transportation Empowerment Act
U.S. Senate
2013-11-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1702IN THE SENATE OF THE UNITED STATESNovember 14, 2013Mr. Lee (for himself, Mr. Rubio, and Mr. Cruz) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo empower States with authority for most taxing and spending for highway programs and mass transit programs, and for other purposes.1.Short titleThis Act may be cited as the
			 Transportation Empowerment
			 Act.2.Findings and
			 purposes(a)FindingsCongress
			 finds that—(1)the objective of
			 the Federal highway program has been to facilitate the construction of a modern
			 freeway system that promotes efficient interstate commerce by connecting all
			 States;(2)the objective
			 described in paragraph (1) has been attained, and the Interstate System
			 connecting all States is near completion;(3)each State has the
			 responsibility of providing an efficient transportation network for the
			 residents of the State;(4)each State has the
			 means to build and operate a network of transportation systems, including
			 highways, that best serves the needs of the State;(5)each State is best
			 capable of determining the needs of the State and acting on those needs;(6)the Federal role
			 in highway transportation has, over time, usurped the role of the States by
			 taxing motor fuels used in the States and then distributing the proceeds to the
			 States based on the perceptions of the Federal Government on what is best for
			 the States;(7)the Federal
			 Government has used the Federal motor fuels tax revenues to force all States to
			 take actions that are not necessarily appropriate for individual States;(8)the Federal
			 distribution, review, and enforcement process wastes billions of dollars on
			 unproductive activities;(9)Federal mandates
			 that apply uniformly to all 50 States, regardless of the different
			 circumstances of the States, cause the States to waste billions of hard-earned
			 tax dollars on projects, programs, and activities that the States would not
			 otherwise undertake; and(10)Congress has
			 expressed a strong interest in reducing the role of the Federal Government by
			 allowing each State to manage its own affairs.(b)PurposesThe
			 purposes of this Act are—(1)to return to the
			 individual States maximum discretionary authority and fiscal responsibility for
			 all elements of the national surface transportation systems that are not within
			 the direct purview of the Federal Government;(2)to preserve
			 Federal responsibility for the Dwight D. Eisenhower National System of
			 Interstate and Defense Highways;(3)to preserve the
			 responsibility of the Department of Transportation for—(A)design,
			 construction, and preservation of transportation facilities on Federal public
			 land;(B)national programs
			 of transportation research and development and transportation safety;
			 and(C)emergency
			 assistance to the States in response to natural disasters;(4)to eliminate to
			 the maximum extent practicable Federal obstacles to the ability of each State
			 to apply innovative solutions to the financing, design, construction,
			 operation, and preservation of Federal and State transportation facilities;
			 and(5)with respect to
			 transportation activities carried out by States, local governments, and the
			 private sector, to encourage—(A)competition among
			 States, local governments, and the private sector; and(B)innovation, energy
			 efficiency, private sector participation, and productivity.3.Funding
			 limitationNotwithstanding any
			 other provision of law, if the Secretary of Transportation determines for any
			 of fiscal years 2015 through 2019 that the aggregate amount required to carry
			 out transportation programs and projects under this Act and amendments made by
			 this Act exceeds the estimated aggregate amount in the Highway Trust Fund
			 available for those programs and projects for the fiscal year, each amount made
			 available for that program or project shall be reduced by the pro rata
			 percentage required to reduce the aggregate amount required to carry out those
			 programs and projects to an amount equal to that available for those programs
			 and projects in the Highway Trust Fund for the fiscal year.4.Funding for core
			 highway programs(a)In
			 general(1)Authorization of
			 appropriationsThe following
			 sums are authorized to be appropriated out of the Highway Trust Fund (other
			 than the Mass Transit Account):(A)Federal-aid
			 highway programFor the national highway performance program
			 under section 119 of title 23, United States Code, the surface transportation
			 program under section 133 of that title, the metropolitan transportation
			 planning program under section 134 of that title, the highway safety
			 improvement program under section 148 of that title, and the congestion
			 mitigation and air quality improvement program under section 149 of that
			 title—(i)$37,592,576,000 for fiscal year
			 2015;(ii)$19,720,696,000 for fiscal year
			 2016;(iii)$13,147,130,000 for fiscal year
			 2017;(iv)$10,271,196,000 for fiscal year 2018;
			 and(v)$7,600,685,000 for fiscal year 2019.(B)Emergency
			 reliefFor emergency relief under section 125 of title 23, United
			 States Code, $100,000,000 for each of fiscal years 2015 through 2019.(C)Federal lands
			 programs(i)Federal lands
			 transportation programFor the Federal lands transportation
			 program under section 203 of title 23, United States Code, $300,000,000 for
			 each of fiscal years 2015 through 2019, of which $240,000,000 of the amount
			 made available for each fiscal year shall be the amount for the National Park
			 Service and $30,000,000 of the amount made available for each fiscal year shall
			 be the amount for the United States Fish and Wildlife Service.(ii)Federal lands
			 access programFor the Federal lands access program under section
			 204 of title 23, United States Code, $250,000,000 for each of fiscal years 2015
			 through 2019.(D)Administrative
			 expensesSection 104(a) of title 23, United States Code, is
			 amended by striking paragraph (1) and inserting the following:(1)In
				generalThere are authorized to be appropriated from the Highway
				Trust Fund (other than the Mass Transit Account) to be made available to the
				Secretary for administrative expenses of the Federal Highway
				Administration—(A)$437,600,000 for fiscal year 2015;(B)$229,565,000 for fiscal year 2016;(C)$153,043,000 for fiscal year 2017;(D)$119,565,000 for fiscal year 2018;
				and(E)$88,478,000 for fiscal year
				2019..(2)Transferability
			 of fundsSection 104 of title 23, United States Code, is amended
			 by striking subsection (f) and inserting the following:(f)Transferability
				of funds(1)In
				generalTo the extent that a State determines that funds made
				available under this title to the State for a purpose are in excess of the
				needs of the State for that purpose, the State may transfer the excess funds
				to, and use the excess funds for, any surface transportation (including mass
				transit and rail) purpose in the State.(2)EnforcementIf
				the Secretary determines that a State has transferred funds under paragraph (1)
				to a purpose that is not a surface transportation purpose as described in
				paragraph (1), the amount of the improperly transferred funds shall be deducted
				from any amount the State would otherwise receive from the Highway Trust Fund
				for the fiscal year that begins after the date of the
				determination..(3)Federal-aid
			 system(A)In
			 generalSection 103(a) of title 23, United States Code, is
			 amended by striking the National Highway System, which includes
			 .(B)Conforming
			 amendmentsChapter 1 of title
			 23, United States Code, is amended—(i)in
			 section 103 by striking the section designation and heading and inserting the
			 following:103.Federal-aid
				system;
				and(ii)in
			 the analysis by striking the item relating to section 103 and inserting the
			 following:103. Federal-aid
				system..(4)Calculation of
			 State amountsSection 104(c)(2) of title 23, United States Code,
			 is amended—(A)in the paragraph
			 heading by striking For
			 fiscal year 2014 and inserting Subsequent fiscal years;
			 and(B)in subparagraph (A) by striking
			 fiscal year 2014 and inserting fiscal year 2014 and each
			 subsequent fiscal year.(5)National bridge
			 and tunnel inventory and inspection standards(A)In
			 generalSection 144 of title 23, United States Code, is
			 amended—(i)in
			 subsection (e)(1) by inserting on the Federal-aid system after
			 any bridge; and(ii)in
			 subsection (f)(1) by inserting on the Federal-aid system after
			 construct any bridge.(B)Repeal of
			 historic bridges provisionsSection 144(g) of title 23, United
			 States Code, is repealed.(6)Repeal of
			 transportation alternatives programThe following provisions are
			 repealed:(A)Section 213 of
			 title 23, United States Code.(B)The item relating
			 to section 213 in the analysis for chapter 1 of title 23, United States
			 Code.(7)National defense
			 highwaysSection 311 of title 23, United States Code, is
			 amended—(A)in the first
			 sentence, by striking under subsection (a) of section 104 of this
			 title and inserting to carry out this section;
			 and(B)by striking the
			 second sentence.(8)Federalization
			 and defederalization of projectsNotwithstanding any other
			 provision of law, beginning on October 1, 2014—(A)a highway
			 construction or improvement project shall not be considered to be a Federal
			 highway construction or improvement project unless and until a State expends
			 Federal funds for the construction portion of the project;(B)a highway
			 construction or improvement project shall not be considered to be a Federal
			 highway construction or improvement project solely by reason of the expenditure
			 of Federal funds by a State before the construction phase of the project to pay
			 expenses relating to the project, including for any environmental document or
			 design work required for the project; and(C)(i)a State may, after
			 having used Federal funds to pay all or a portion of the costs of a highway
			 construction or improvement project, reimburse the Federal Government in an
			 amount equal to the amount of Federal funds so expended; and(ii)after completion of a
			 reimbursement described in clause (i), a highway construction or improvement
			 project described in that clause shall no longer be considered to be a Federal
			 highway construction or improvement project.(9)Reporting
			 requirementsNo reporting requirement, other than a reporting
			 requirement in effect as of the date of enactment of this Act, shall apply on
			 or after October 1, 2014, to the use of Federal funds for highway projects by a
			 public-private partnership.(b)Expenditures
			 from Highway Trust Fund(1)Expenditures for
			 core programsSection 9503(c) of the Internal Revenue Code of
			 1986 is amended—(A)in paragraph
			 (1)—(i)by
			 striking October 1, 2014 and inserting October 1,
			 2020; and(ii)by
			 striking MAP–21 and inserting Transportation Empowerment
			 Act;(B)in paragraphs
			 (3)(A)(i), (4)(A), and (5), by striking October 1, 2016 each
			 place it appears and inserting October 1, 2022; and(C)in paragraph (2),
			 by striking July 1, 2017 and inserting July 1,
			 2023.(2)Amounts
			 available for core program expendituresSection 9503 of the
			 Internal Revenue Code of 1986 is amended by adding at the end the
			 following:(g)Core programs
				financing rateFor purposes of this section—(1)In
				generalExcept as provided in paragraph (2)—(A)in the case of
				gasoline and special motor fuels the tax rate of which is the rate specified in
				section 4081(a)(2)(A)(i), the core programs financing rate is—(i)after September
				30, 2014, and before October 1, 2015, 18.3 cents per gallon,(ii)after September
				30, 2015, and before October 1, 2016, 9.6 cents per gallon,(iii)after September
				30, 2016, and before October 1, 2017, 6.4 cents per gallon,(iv)after September
				30, 2017, and before October 1, 2018, 5.0 cents per gallon, and(v)after September
				30, 2018, 3.7 cents per gallon, and(B)in the case of
				kerosene, diesel fuel, and special motor fuels the tax rate of which is the
				rate specified in section 4081(a)(2)(A)(iii), the core programs financing rate
				is—(i)after September
				30, 2014, and before October 1, 2015, 24.3 cents per gallon,(ii)after September
				30, 2015, and before October 1, 2016, 12.7 cents per gallon,(iii)after September
				30, 2016, and before October 1, 2017, 8.5 cents per gallon,(iv)after September
				30, 2017, and before October 1, 2018, 6.6 cents per gallon, and(v)after September
				30, 2018, 5.0 cents per gallon.(2)Application of
				rateIn the case of fuels used as described in paragraphs (3)(C),
				(4)(B), and (5) of subsection (c), the core programs financing rate is
				zero..(c)Termination of
			 Mass Transit AccountSection 9503(e)(2) of the Internal Revenue
			 Code of 1986 is amended—(1)in the first
			 sentence, by inserting , and before October 1, 2014 after
			 March 31, 1983; and(2)by adding at the
			 end the following:(6)Transfer to
				Highway AccountOn October 1,
				2014, the Secretary shall transfer all amounts in the Mass Transit Account to
				the Highway
				Account..(d)Effective
			 dateThe amendments and repeals made by this section take effect
			 on October 1, 2014.5.Funding for
			 highway research and development program(a)Authorization of
			 appropriationsThere is
			 authorized to be appropriated out of the Highway Trust Fund (other than the
			 Mass Transit Account) to carry out section 503(b) of title
			 23, United States Code, $115,000,000 for each of fiscal years 2015 through
			 2019.(b)Applicability of
			 title 23, United States CodeFunds authorized to be appropriated by
			 subsection (a) shall—(1)be available for
			 obligation in the same manner as if those funds were apportioned under chapter
			 1 of title 23, United States Code, except that the Federal share of the cost of
			 a project or activity carried out using those funds shall be 80 percent, unless
			 otherwise expressly provided by this Act (including the amendments by this Act)
			 or otherwise determined by the Secretary; and(2)remain available
			 until expended and not be transferable.6.Return of excess
			 tax receipts to States(a)In
			 generalSection 9503(c) of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following:(6)Return of excess
				tax receipts to States for surface transportation purposes(A)In
				generalOn the first day of each of fiscal years 2016, 2017,
				2018, and 2019, the Secretary, in consultation with the Secretary of
				Transportation, shall—(i)determine the
				excess (if any) of—(I)the amounts
				appropriated in such fiscal year to the Highway Trust Fund under subsection (b)
				which are attributable to the taxes described in paragraphs (1) and (2) thereof
				(after the application of paragraph (4) thereof) over the sum of—(II)the amounts so
				appropriated which are equivalent to—(aa)such amounts
				attributable to the core programs financing rate for such year, plus(bb)the
				taxes described in paragraphs (3)(C), (4)(B), and (5) of subsection (c),
				and(ii)allocate the
				amount determined under clause (i) among the States (as defined in section
				101(a) of title 23, United States Code) for surface transportation (including
				mass transit and rail) purposes so that—(I)the percentage of
				that amount allocated to each State, is equal to(II)the percentage of
				the amount determined under clause (i)(I) paid into the Highway Trust Fund in
				the latest fiscal year for which such data are available which is attributable
				to highway users in the State.(B)EnforcementIf
				the Secretary determines that a State has used amounts under subparagraph (A)
				for a purpose which is not a surface transportation purpose as described in
				subparagraph (A), the improperly used amounts shall be deducted from any amount
				the State would otherwise receive from the Highway Trust Fund for the fiscal
				year which begins after the date of the
				determination..(b)Effective
			 dateThe amendment made by this section takes effect on October
			 1, 2014.7.Reduction in
			 taxes on gasoline, diesel fuel, kerosene, and special fuels funding Highway
			 Trust Fund(a)Reduction in tax
			 rate(1)In
			 generalSection 4081(a)(2)(A) of the Internal Revenue Code of
			 1986 is amended—(A)in clause (i), by
			 striking 18.3 cents and inserting 3.7 cents;
			 and(B)in clause (iii),
			 by striking 24.3 cents and inserting 5.0
			 cents.(2)Conforming
			 amendments(A)Section
			 4081(a)(2)(D) of such Code is amended—(i)by
			 striking 19.7 cents and inserting 4.1 cents,
			 and(ii)by
			 striking 24.3 cents and inserting 5.0
			 cents.(B)Section
			 6427(b)(2)(A) of such Code is amended by striking 7.4 cents and
			 inserting 1.5 cents.(b)Additional
			 conforming amendments(1)Section
			 4041(a)(1)(C)(iii)(I) of the Internal Revenue Code of 1986 is amended by
			 striking 7.3 cents per gallon (4.3 cents per gallon after September 30,
			 2016) and inserting 1.4 cents per gallon (zero after September
			 30, 2021).(2)Section
			 4041(a)(2)(B)(ii) of such Code is amended by striking 24.3 cents
			 and inserting 5.0 cents.(3)Section
			 4041(a)(3)(A) of such Code is amended by striking 18.3 cents and
			 inserting 3.7 cents.(4)Section 4041(m)(1)
			 of such Code is amended—(A)in subparagraph
			 (A), by striking 2016 and inserting 2021,;(B)in subparagraph
			 (A)(i), by striking 9.15 cents and inserting 1.8
			 cents;(C)in subparagraph
			 (A)(ii), by striking 11.3 cents and inserting 2.3
			 cents; and(D)by striking
			 subparagraph (B) and inserting the following:(B)zero after
				September 30,
				2021..(5)Section 4081(d)(1)
			 of such Code is amended by striking 4.3 cents per gallon after September
			 30, 2016 and inserting zero after September 30,
			 2021.(6)Section 9503(b) of
			 such Code is amended—(A)in paragraphs (1)
			 and (2), by striking October 1, 2016 both places it appears and
			 inserting October 1, 2021;(B)in the heading of
			 paragraph (2), by striking October 1,
			 2016 and inserting October 1, 2021;(C)in paragraph (2),
			 by striking after September 30, 2016, and before July 1, 2017
			 and inserting after September 30, 2021, and before July 1, 2022;
			 and(D)in paragraph
			 (6)(B), by striking October 1, 2014 and inserting October
			 1, 2019.(c)Floor stock
			 refunds(1)In
			 generalIf—(A)before October 1,
			 2019, tax has been imposed under section 4081 of the Internal Revenue Code of
			 1986 on any liquid; and(B)on such date such
			 liquid is held by a dealer and has not been used and is intended for
			 sale;there shall
			 be credited or refunded (without interest) to the person who paid such tax (in
			 this subsection referred to as the taxpayer) an amount equal to
			 the excess of the tax paid by the taxpayer over the amount of such tax which
			 would be imposed on such liquid had the taxable event occurred on such
			 date.(2)Time for filing
			 claimsNo credit or refund shall be allowed or made under this
			 subsection unless—(A)claim therefor is
			 filed with the Secretary of the Treasury before April 1, 2020; and(B)in any case where
			 liquid is held by a dealer (other than the taxpayer) on October 1, 2019—(i)the
			 dealer submits a request for refund or credit to the taxpayer before January 1,
			 2020; and(ii)the
			 taxpayer has repaid or agreed to repay the amount so claimed to such dealer or
			 has obtained the written consent of such dealer to the allowance of the credit
			 or the making of the refund.(3)Exception for
			 fuel held in retail stocksNo credit or refund shall be allowed
			 under this subsection with respect to any liquid in retail stocks held at the
			 place where intended to be sold at retail.(4)DefinitionsFor
			 purposes of this subsection, the terms dealer and held by a
			 dealer have the respective meanings given to such terms by section 6412
			 of such Code; except that the term dealer includes a
			 producer.(5)Certain rules to
			 applyRules similar to the rules of subsections (b) and (c) of
			 section 6412 and sections 6206 and 6675 of such Code shall apply for purposes
			 of this subsection.(d)Effective
			 dates(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to fuel removed after September 30, 2019.(2)Certain
			 conforming amendmentsThe amendments made by subsections (b)(4)
			 and (b)(6) shall apply to fuel removed after September 30, 2016.8.Report to
			 CongressNot later than 180
			 days after the date of enactment of this Act, after consultation with the
			 appropriate committees of Congress, the Secretary of Transportation shall
			 submit a report to Congress describing such technical and conforming amendments
			 to titles 23 and 49, United States Code, and such technical and conforming
			 amendments to other laws, as are necessary to bring those titles and other laws
			 into conformity with the policy embodied in this Act and the amendments made by
			 this Act.9.Effective date
			 contingent on certification of deficit neutrality(a)PurposeThe
			 purpose of this section is to ensure that—(1)this Act will
			 become effective only if the Director of the Office of Management and Budget
			 certifies that this Act is deficit neutral;(2)discretionary
			 spending limits are reduced to capture the savings realized in devolving
			 transportation functions to the State level pursuant to this Act; and(3)the tax reduction
			 made by this Act is not scored under pay-as-you-go and does not inadvertently
			 trigger a sequestration.(b)Effective date
			 contingencyNotwithstanding any other provision of this Act, this
			 Act and the amendments made by this Act shall take effect only if—(1)the Director of
			 the Office of Management and Budget (referred to in this section as the
			 Director) submits the report as required in subsection (c);
			 and(2)the report
			 contains a certification by the Director that, based on the required estimates,
			 the reduction in discretionary outlays resulting from the reduction in contract
			 authority is at least as great as the reduction in revenues for each fiscal
			 year through fiscal year 2019.(c)OMB estimates
			 and report(1)RequirementsNot
			 later than 5 calendar days after the date of enactment of this Act, the
			 Director shall—(A)estimate the net
			 change in revenues resulting from this Act for each fiscal year through fiscal
			 year 2019;(B)estimate the net
			 change in discretionary outlays resulting from the reduction in contract
			 authority under this Act for each fiscal year through fiscal year 2019;(C)determine, based
			 on those estimates, whether the reduction in discretionary outlays is at least
			 as great as the reduction in revenues for each fiscal year through fiscal year
			 2019; and(D)submit to Congress
			 a report setting forth the estimates and determination.(2)Applicable
			 assumptions and guidelines(A)Revenue
			 estimatesThe revenue estimates required under paragraph (1)(A)
			 shall be predicated on the same economic and technical assumptions and score
			 keeping guidelines that would be used for estimates made pursuant to section
			 252(d) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2
			 U.S.C. 902(d)).(B)Outlay
			 estimatesThe outlay estimates required under paragraph (1)(B)
			 shall be determined by comparing the level of discretionary outlays resulting
			 from this Act with the corresponding level of discretionary outlays projected
			 in the baseline under section 257 of the Balanced Budget and Emergency Deficit
			 Control Act of 1985 (2 U.S.C. 907).(d)Conforming
			 adjustment to discretionary spending limitsOn compliance with
			 the requirements specified in subsection (b), the Director shall adjust the
			 adjusted discretionary spending limits for each fiscal year through fiscal year
			 2019 under section 601(a)(2) of the Congressional Budget Act of 1974 (2 U.S.C.
			 665(a)(2)) by the estimated reductions in discretionary outlays under
			 subsection (c)(1)(B).(e)PAYGO
			 interactionOn compliance with the requirements specified in
			 subsection (b), no changes in revenues estimated to result from the enactment
			 of this Act shall be counted for the purposes of section 252(d) of the Balanced
			 Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 902(d)).